PER CURIAM.
Defendant appeals his conviction for dealing in stolen property on the grounds that the trial court erred in denying his motion for a mistrial. He also appeals his sentence as exceeding the statutory minimum-mandatory for a third degree felony.
We find no merit in the first issue and affirm on the authority of § 59.041, Fla. Stat. (1993); Ferguson v. State, 417 So.2d 639 (Fla.1982); Traina v. State, 657 So.2d 1227 (Fla. 4th DCA 1995); Palmer v. State, 486 So.2d 22 (Fla. 1st DCA 1986); McCall v. State, 463 So.2d 425 (Fla. 3d DCA 1985).
We do find error in the sentencing. The defendant should have been sentenced only to a five-year minimum-mandatory for each of the third degree felonies. § 775.084(4)(b)(3), Fla.Stat. (1993). The ten-year minimum-mandatory sentence for second degree felony is correct. Therefore, the matter is returned to the trial court with directions to amend the minimum-mandatory sentences for the third degree felony convictions to five years each, to run concurrently with the ten-year minimum-mandatory for the second degree conviction.
Reversed and remanded with directions.